                                                                        4-3-2020
By ECF/Email                                                            A conference is set
Honorable Paul A. Crotty                                                for May 5, 2020 at
United States District Judge                                            3:00 pm. Time is
Southern District of New York                                           excluded through
500 Pearl Street                                                        May 5, 2020. SO
New York, New York 10007                                                ORDERED.

Re:    United States v. Ryan Ragonese
       19 Cr. 154 (PAC)

Hon. Judge Crotty:

       With the consent of the Government, I write to respectfully request a two-month
adjournment of Mr. Ragonese’s April 6, 2020 status conference in light of the COVID-19
pandemic and its impact on our ability to work towards a possible resolution of this matter.

        We request that the time between April 6, 2020 and the next court date be excluded under
the Speedy Trial Act. Excluding time will serve the ends of justice and outweigh the best interests
of the public and the defendant in a speedy trial, because it will allow the government and defense
counsel to continue discussions regarding a possible disposition in the matter.

                                             Respectfully submitted,
                                             /s/ Ariel Werner
                                             Ariel Werner
                                             Assistant Federal Defender

CC: AUSA Dan Wolf
